 1
 2
                                                                        JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10
11     Renato Rico,
                                                Case: 2:18-CV-06670-RSWL-PLA
12               Plaintiff,
13        v.
                                                JUDGMENT
14     Giddo's, LLC, a California Limited
       Liability Company;
15     Vernon Fuel Distribution, Inc., a
16
       California Corporation; and Does 1-
       10,
17               Defendants.
18
19
20         Following Plaintiff’s Request for Entry of Judgment Pursuant to FRCP
21   68(a), the Court grants JUDGMENT in favor of plaintiff Renato Rico and
22   against defendant Giddo's, LLC, a California Limited Liability Company, in the
23
     amount of $5,000.00 and defendant Vernon Fuel Distribution, Inc., a
24
     California Corporation in the amount of $5,000.00 totaling $10,000.00.
25
26         ///
27         ///
28         ///


                                           1

     JUDGMENT                                             2:18-CV-06670-RSWL-PLA
 1         This amount is inclusive of all attorney fees and costs otherwise
 2
     recoverable in this action.
 3
 4
 5   Dated: 07/02/19           By:   s/ RONALD S.W.LEW
                                     Hon. RONALD S. W. LEW
 6
                                     United States District Judge
 7
 8
 9
10   Presented by:
11   Mark Potter, Esq.
     858-375-7385
12
     mark@potterhandy.com
13   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2

     JUDGMENT                                            2:18-CV-06670-RSWL-PLA
